Citation Nr: 0816579	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  04-00 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for benign prostatic 
hypertrophy, to include as due to herbicide exposure.

2.  Entitlement to service connection for peptic ulcer 
disease, to include as due to herbicide exposure or as 
secondary to service-connected post traumatic stress disorder 
(PTSD).

3.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from December 1968 to August 1970.  Service in Vietnam is 
indicated by the evidence of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (the RO) which, in part, denied service 
connection for a prostate disability and peptic ulcer 
disease.  The RO also granted service connection for 
bilateral hearing loss; a noncompensable (zero percent) 
disability rating was assigned, effective November 13, 2000.  

This case was remanded by the Board in July 2006 for 
additional evidentiary development.  In September 2007, the 
VA Appeals Management Resource Center (AMC) issued a 
supplemental statement of the case (SSOC) which continued to 
deny the veteran's claims.  The veteran's claims folder has 
been returned to the Board for further appellate proceedings.

The issue of entitlement to an increased disability rating 
for service-connected bilateral hearing loss is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the AMC.



Issues not currently on appeal

Appealed issues

In its July 2006 decision, the Board denied the veteran's 
claims of entitlement to service connection for hypertension 
and a respiratory disorder and granted entitlement to service 
connection for chloracne.  The Board's decision is final. 
See 38 C.F.R. § 20.1100 (2007). 

An August 2006 rating decision implemented the Board's 
decision by assigning a noncompensable disability rating for 
chloracne, effective from November 13, 2000.  The veteran has 
not, to the Board's knowledge, expressed dissatisfaction with 
that decision.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection].

Those issues, accordingly, have been resolved and will be 
discussed no further herein.

Unappealed issues

The record reflects the RO addressed additional issues during 
the course of appeal, to include entitlement to increased 
disability ratings for service-connected PTSD and tinnitus, 
and entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).  
The veteran has not expressed disagreement as to those 
decisions.  In addition, although subsequent statements from 
the veteran's accredited representative in June 2004 and June 
2006 referred to the PTSD claim as an appellate issue, no 
timely substantive appeal was received as to any of those 
three issues within the time period prescribed by law.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 
(2007).  Consequently, none of those issues are currently on 
appeal.

In January 2004, the veteran advanced arguments regarding 
service connection for bruxism, degenerative joint disease of 
the spine, and porphyria cutanea tarda.  Those claims were 
subsequently denied by a March 2004 rating decision, as well 
as the veteran's claim of entitlement to service connection 
for a dysthymic disorder.  The veteran has not disagreed with 
that decision, and none of those claims is in appellate 
status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

In short, the only issues which are currently on appeal are 
the three issues listed on the first page of this decision.


FINDINGS OF FACT

1.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
diagnosed benign prostatic hypertrophy and his military 
service, to include presumed herbicide exposure therein.

2.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
diagnosed peptic ulcer disease and his military service, to 
include presumed herbicide exposure therein.

3.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
diagnosed peptic ulcer disease and his service-connected 
PTSD.




CONCLUSIONS OF LAW

1.  Benign prostatic hypertrophy was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1116 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  Peptic ulcer disease was not incurred in or aggravated by 
the veteran's active service, and may not be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  Peptic ulcer disease is not proximately due to nor is the 
result of the veteran's service-connected PTSD.  38 C.F.R. 
§3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for benign prostatic 
hypertrophy and peptic ulcer disease, which he claims are a 
result of herbicide exposure in service.  
He alternatively contends that his peptic ulcer disease is 
secondary to his service-connected PTSD.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision as to these two claims.  

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in July 2006.  In essence, the Board instructed the 
agency of original jurisdiction (AOJ) to obtain a medical 
nexus opinion as to the service connection claims.  The AOJ 
was then to readjudicate the claims.  The veteran was 
provided with VA examinations in November 2006.  After this 
development was completed, the AMC readjudicated the claims 
in the September 2007 SSOC.

Thus, all of the Board's remand instructions have now been 
complied with as to the service connection claims.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance]. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his service connection claims 
in a letter from the AMC dated August 7, 2006 [issued 
subsequent to the Board's July 2006 remand], which informed 
the veteran that the evidence must demonstrate "a 
relationship between your disability and an injury, disease 
or event in military service."  The August 2006 letter also 
informed the veteran that presumptive service connection was 
available for certain diseases for "veterans who were 
exposed to certain herbicides, such as by serving in 
Vietnam."  Finally, the veteran was informed of the 
evidentiary requirements of secondary service connection in 
the August 2006 letter, which informed him that the evidence 
must show "your service-connected disability either caused 
or aggravated your additional disability."  

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claims and advised of the 
provisions relating to the VCAA in the above-referenced 
August 2006 letter.  [The Board acknowledges that the record 
contains prior-dated VCAA letters; however such do provide 
adequate VCAA notice and will be addressed no further 
herein].  Specifically, the veteran was advised in the August 
2006 letter that VA is responsible for obtaining records from 
any Federal agency, to include military records, outpatient 
records from VA treatment facilities and records from the 
Social Security Administration.  The letter further indicated 
that VA examinations would be scheduled if necessary to 
adjudicate his claims.  With respect to private treatment 
records, the August 2006 letter informed the veteran that VA 
would make reasonable efforts to obtain relevant private 
records.  Copies of VA Form 21- 4142, Authorization and 
Consent to Release Information, were included with the 
letter, and the veteran was asked to complete this release 
for each private healthcare provider so that VA could obtain 
these records on his behalf.  

The August 2006 letter further emphasized: "If the evidence 
is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure that we receive 
all requested records that are not in the possession of a 
Federal department or agency"  [Emphasis as in the original 
letter].  

The August 2006 VCAA letter also specifically requested of 
the veteran: "If there is any other evidence or information 
that you think will support your claim[s], please let us 
know.  If you have any evidence in your possession that 
pertains to your claim[s], please send it to us" [Emphasis 
as in the original letter].  This request complies with the 
"give us everything you've got" requirement contained in 
38 C.F.R. § 3.159 (b) in that the RO informed the veteran 
that he could submit or identify evidence other than what was 
specifically requested by the RO. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The veteran was provided specific notice of the Dingess 
decision in the August 2006 letter, which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  
The veteran was also advised in the letter as to examples of 
evidence that would be pertinent to a disability rating, such 
as on-going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the August 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.  

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  

The veteran was not provided complete notice of the VCAA 
prior to the initial adjudication of his claims in September 
2002.  The Board is of course aware of the Court's decision 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004), which 
appears to stand for the proposition that VCAA notice must be 
sent prior to adjudication of an issue by the RO.  Crucially, 
the veteran was provided with additional VCAA notice through 
the August 2006 VCAA letter, and his claims were 
readjudicated in the September 2007 SSOC, after he was 
provided with the opportunity to submit evidence and argument 
in support of his claims and to respond to the VA notice.  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the veteran in proceeding to 
consider his claims on the merits.  The veteran has pointed 
to no prejudice resulting from the timing of the VCAA notice.

The Board further notes that the veteran's representative has 
not alleged that the veteran has received inadequate VCAA 
notice.  The veteran is obviously aware of what is required 
of him and of VA.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained reports of VA and private 
medical treatment of the veteran.  He was also afforded VA 
examinations in April 2001 and November 2006.  The report of 
these examinations reflect that the examiners reviewed the 
veteran's past medical history, recorded his current 
complaints, conducted appropriate physical examinations and 
rendered appropriate diagnoses and, in the case of the 
November 2006 VA examinations, opinions in accordance with 
the Board's remand instructions.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has declined the option of a personal hearing.

Accordingly, the Board will proceed to a decision as to 
claims of entitlement to service connection for benign 
prostatic hypertrophy and peptic ulcer disease.  As detailed 
further below, the claim of entitlement to an increased 
disability rating for service-connected bilateral hearing 
loss is being remanded for additional procedural development.

Pertinent law and regulations
Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  

For certain chronic disorders, including peptic ulcers, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).]

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  
38 C.F.R. § 3.307(a)(6)(iii) (2007).

The diseases which are deemed associated with herbicide 
exposure do not include prostatic hypertrophy or peptic ulcer 
disease.  See 38 C.F.R. § 3.309(e) (2007).
[The Board observes in passing that the veteran has not been 
diagnosed with cancer of the prostate, which is an Agent 
Orange presumptive disease.]

Combee considerations

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, see 
38 C.F.R. § 3.309(e) but must also determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).



Secondary service connection

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2007); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

Analysis

The veteran is seeking service connection for benign 
prostatic hypertrophy and peptic ulcer disease.  His 
essential contention is that these conditions are related to 
herbicide exposure incident to his Vietnam service.  See, 
e.g., the June 14, 2006 Appellant's Brief.  He alternatively 
contends that his peptic ulcer disease is secondary to 
service-connected PTSD.  See, e.g., the November 2002 notice 
of disagreement.  

The Board will first address the direct service connection 
claims, and then discuss the claim of secondary service 
connection for peptic ulcer disease.

Direct service connection 

As discussed above, in general, in order for service 
connection to be granted three elements must be satisfied: 
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus.  See Hickson, 
supra.  The Board will address each element in turn.

With respect to element (1), current disability, the veteran 
has been diagnosed with for benign prostatic hypertrophy and 
peptic ulcer disease.  Hickson element (1) is therefore 
satisfied for the claims.  

With respect to in-service disease, there is no evidence of 
benign prostatic hypertrophy or peptic ulcer disease in 
service or for many years thereafter.  Each of these 
disabilities was initially diagnosed decades after service, 
and notably well beyond the period for presumptive service 
connection for peptic ulcer disease.  
See 38 C.F.R. §§ 3.307, 3.309 (2007).

With respect to in-service injury, the injury here alleged is 
exposure to herbicides.  
The veteran's service in Vietnam is not in dispute.  Agent 
Orange exposure is therefore presumed.  See 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307.  See 38 C.F.R. 
§ 3.307(a)(6)(iii) (2007).  The veteran has not referred to 
any other potential in-service cause of the two claimed 
disabilities, and the record does not suggest any.  
Accordingly, Hickson element (2) is satisfied to the extent 
of presumed herbicide exposure.  

With respect to crucial Hickson element (3), there is no 
competent medical evidence which serves to link the veteran's 
benign prostatic hypertrophy and peptic ulcer disease to his 
military service, to include herbicide exposure therein.  

As has been noted above, benign prostatic hypertrophy and 
peptic ulcer disease are not Agent Orange presumptive 
diseases.  This does not end the Board's inquiry.  As stated 
above, the Board must also determine whether the veteran's 
current disabilities are otherwise the result of his military 
service.  See Combee, supra.   

There is medical evidence on this point.  Specifically, the 
November 2006 VA genitourinary examiner found that the 
veteran's benign prostate hypertrophy "is not caused by or a 
result of any in-service disease or claim of Agent Orange 
causing his B[enign] P[rostate] H[ypertrophy].  His BPH is 
due to a process of aging.  The medical literature does not 
support his claim that Agent Orange is caused his urological 
condition of BPH."  Additionally, the November 2006 VA 
stomach, duodenum and peritoneal adhesions examiner found 
that "it is less likely as not (less than 50/50 probability) 
that his peptic ulcer disease developed as a result of the 
veteran's active service, to include his presumed herbicide 
exposure."

In short, the November 2006 VA examiners specifically found 
no medical nexus as to either claimed disability, pointing to 
the fact that the service medical records were negative for 
these conditions and they were diagnosed many years after 
service.  

The Board assigns these medical opinions great probative 
weight.  They were provided by medical professionals who 
reviewed the veteran's VA claims folder.  In addition, the 
examiners gave a rationale for their opinions: the available 
scientific, medical and epidemiologic data show no 
relationship between the veteran's disabilities and herbicide 
exposure; and, with respect to direct service connection, the 
veteran's conditions were not noted on the veteran's service 
medical records and did not appear for years after 
separation.  

The opinions thus appear to be congruent with the veteran's 
medical history, which was pertinently negative for symptoms 
of benign prostatic hypertrophy and peptic ulcer disease for 
many years after service.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999) [the probative value of a medical statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion"].  

There is no competent medical evidence to the contrary.  To 
the extent that the veteran and his representative contend 
that his current benign prostatic hypertrophy and peptic 
ulcer disease are related to his military service, it is now 
well established that lay persons without medical training, 
such as the veteran and his representative, are not competent 
to comment on medical matters such as date of onset or cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 491, 
494-5 (1992) see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  The statements 
of the veteran and his representative offered in support of 
his claims are not competent medical evidence and do not 
serve to establish a medical nexus.

Accordingly, Hickson element (3) has not been met, and the 
veteran's direct service connection claims fail on this 
basis.

Secondary service connection for peptic ulcer disease

Turning to the veteran's alternative contention that his 
peptic ulcer disease is secondary to his PTSD, as detailed 
above there is evidence that the veteran currently has peptic 
ulcer disease, and the veteran is currently service-connected 
for PTSD. Wallin elements (1) and  (2) are accordingly 
satisfied.  

[The Board observes in passing that the veteran is also 
service-connected for tinnitus, bilateral hearing loss and 
chloracne.  However, his contentions only concern the 
service-connected PTSD.  Moreover, there is no competent 
medical evidence which suggests that any of the other 
service-connected disabilities has caused or aggravated the 
peptic ulcer disease.]

With respect to crucial Wallin element (3), the question 
presented, i.e. the relationship, if any, between the 
veteran's peptic ulcer disease and his service-connected 
PTSD, is essentially medical in nature.  The Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  

There is a competent medical opinion of record.  The November 
2006 VA examiner stated: "It is less likely than not that 
his PTSD caused or aggravated his peptic ulcer disease."  
This opinion clearly discounts the possibility of secondary 
service connection, including based on aggravation.  See 
Allen, supra.

There is no competent medical evidence to the contrary.  To 
the extent that the veteran himself believes that there is a 
medical nexus between his current peptic ulcer disease and 
his service-connected PTSD, it is now well established that 
lay persons without medical training, such as the veteran, 
are not competent to comment on medical matters such as cause 
of a disability.  See Espiritu, supra.

Accordingly, Wallin element (3) has not been met, and the 
veteran's claim fails on this basis.

Conclusion

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
benign prostatic hypertrophy and peptic ulcer disease, with 
the peptic ulcer disease considered on both a direct and a 
secondary basis.  Therefore, contrary to the assertions of 
the veteran's representative, the benefit of the doubt rule 
is not for application because the evidence is not in 
relative equipoise.  The benefits sought on appeal are 
accordingly denied.


ORDER

Service connection for benign prostatic hypertrophy, to 
include as due to herbicide exposure, is denied.

Service connection for peptic ulcer disease, to include as 
due to herbicide exposure or as secondary to service-
connected PTSD, is denied.


REMAND

3.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral hearing loss.

As noted above, in Stegall v. West, 11 Vet. App. 268, 271 
(1998), the Court held that compliance with remand 
instructions is neither optional nor discretionary.  Where 
the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  

The Board's July 2006 remand requested that the agency of 
original jurisdiction consider the veteran's entitlement to 
an extraschedular evaluation for service-connected bilateral 
hearing loss pursuant to 38 C.F.R. § 3.321(b)(2007).  Review 
of the most recent September 2007 SSOC indicates that such 
has yet to be accomplished.

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
determined that for an increased compensation claim, 
38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  

Although the August 2006 VCAA letter which has been discussed 
in some detail above advised the veteran that an increase in 
disability must be shown for an increased rating, the letter 
did not provide the veteran with specific knowledge of what 
the evidence must show in order to obtain a higher rating.  
Where an increase in disability rating requires objective 
medical findings, such as a specific test result, notice of 
the specific criteria should be provided.  Notice of this 
kind was not contained in the VCAA letter.  See Vazquez-
Flores, supra. 

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

After undertaking any additional 
evidentiary and procedural 
development which it deems to be 
necessary, to include the issuance 
of a VCAA letter which provides 
specific rating criteria, VBA 
should readjudicate the veteran's 
claim of entitlement to an 
increased disability rating for 
service-connected bilateral hearing 
loss, including consideration of 
the veteran's entitlement to an 
extraschedular evaluation for 
service-connected bilateral hearing 
loss pursuant to 38 C.F.R. 
§ 3.321(b)(2007).  If the benefit 
sought on appeal remains denied, 
VBA should provide the veteran and 
his representative with a SSOC and 
allow an appropriate period of time 
for response.  The case should then 
be returned to the Board for 
further consideration, if otherwise 
in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


